 1   TRACY L. WILKISON
 2   Acting United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   Lara A. Bradt, CSBN 289036
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10
           Telephone: (510) 970-4808
11         Facsimile: (415) 744-0134
12
           Email: lara.bradt@ssa.gov
     Attorneys for Defendant
13
14
                         UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16                             EASTERN DIVISION
17
     KAREN MICHELLE AUSTIN,                     )   Case No. 5:20-cv-01216-SHK
18                                              )   ____________
                                                )
19         Plaintiff,                           )   [PROPOSED] JUDGMENT OF
                                                )   REMAND
20                v.                            )
                                                )
21   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
22                                              )
                                                )
23         Defendant.                           )
                                                )
24
25         The Court having approved the parties’ Stipulation to Voluntary Remand
26   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
27   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
28   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND



                                            -1-
 1   DECREED that the above-captioned action is remanded to the Commissioner of
 2   Social Security for further proceedings consistent with the Stipulation to Remand.
 3
 4
                May 13, 2021
     DATED:
 5                                         HON. SHASHI H. KEWALRAMANI
                                           UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
